138 Nev., Advance Opinion   3g
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                MAX VARGAS, INDIVIDUALLY,                              No. 82218
                Appellant,
                vs.                                                     FILE
                J MORALES INC.,
                Respondent.



                            Appeal from a district court order setting aside a default
                judgment pursuant to NRCP 60(b)(1) and (6). Eighth Judicial District
                Court, Clark County; Rob Bare, Judge.
                            Reversed and remanded.


                Peralta Law Group and Oscar Peralta, Las Vegas,
                for Appellant.

                Lewis Roca Rothgerber Christie LLP and Ogonna M. Brown and Adrienne
                R. Brantley-Lomeli, Las Vegas,
                for Respondent.




                BEFORE THE SUPREME COURT, HARDESTY, STIGLICH, and
                HERNDON, JJ.


                                                 OPINION

                By the Court, HERNDON, J.:
                            NRCP 60(b) provides various grounds for relief from a final
                judgment, including mistake or excusable neglect, see NRCP 60(b)(1), newly
                discovered evidence, see NRCP 60(b)(2), fraud, see NRCP 60(b)(3), or "any
                other reason that justifies relief," see NRCP 60(b)(6). Any such relief must
SUPREME Cauca
         OF
      NEVADA


t(); 1947A
                                                                           IS • 115.21
                  be sought within a "reasonable time and, more specifically, when the relief
                  is sought under NRCP 60(b)(1), (2), or (3), within 6 months after service of
                  written notice of the judgment's entry. See NRCP 60(c)(1). Furthermore,
                  NRAP 3A(b)(8) provides for appeals from "[a] special order entered after
                  final judgment, excluding an order granting a motion to set aside a default
                  judgment under NRCP 60(b)(1) when the motion was filed and served
                  within 60 days after entry of the default judgment."
                              The instant appeal was taken from a district court order that
                  granted a motion for relief from a default judgment under NRCP 60(b)(1)
                  and (6), although the motion was filed over 14 months after service of
                  written notice of entry of the default judgment.
                              In resolving this appeal, we address two separate issues. First,
                  we clarify that, per NRAP 3A(b)(8), this court has appellate jurisdiction over
                  orders granting NRCP 60(b)(1) relief when the motion is filed more than 60
                  days after entry of judgment. Second, we clarify that the "any other reason
                  that justifies relief provision under NRCP 60(b)(6) is mutually exclusive of
                  the relief provided in NRCP 60(b)(1)-(5) and may not be used to circumvent
                  the 6-month time constraints imposed under that rule. Applying these
                  principles, we conclude that we have jurisdiction over this appeal but that
                  the underlying NRCP 60(b)(1) motion was untimely because it was filed
                  more than 6 months after written notice of the default judgment's entry was
                  served. Furthermore, because the requested relief was based on allegations
                  constituting only mistake or excusable neglect, which fall under NRCP
                  60(b)(1), relief under NRCP 60(b)(6) was not available. Thus, the district
                  court abused its discretion in granting NRCP 60(b) relief. Accordingly, we
                  reverse the district court's order and remand this matter for further
                  proceedings consistent with this opinion.

SUPREME COURT
      OF
    NEVADA
                                                        2
trn 1947A "4i*.
                                                          FACTS AND PROCEDURAL HISTORY
                                               Appellant Max Vargas filed a complaint alleging that he was
                               attacked by security guards on a premises owned by respondent J Morales
                               Inc. (JMI) and that JMI was negligent in its duty to maintain the premises
                               in a reasonably safe condition. JMI was served with the complaint through
                               its registered agent on February 16, 2018. It is undisputed that Jose
                               Morales, the owner and sole corporate officer for JMI, received the
                               complaint but did not follow up on it. Instead, he allegedly relied on the
                               advice of his insurance agent, who told him he was not liable in the matter
                               because he did not own the subject property at the time of the incident. On
                               April 13, 2018, default was entered against JMI, and JMI was properly
                               served with a copy of the notice of entry of default on April 17, 2018.
                               Subsequently, a default judgment of over $1.7 million in compensatory and
                               punitive damages was entered against JMI on July 25, 2019, and JMI was
                               served with notice of entry of the default judgment on August 6, 2019. JMI,
                               however, claims that it learned about the judgment in September 2020,
                               when its bank account was garnished.
                                              On October 26, 2020, over 14 months after entry of the default
                               judgment, JMI filed a motion to set aside the judgment and stay execution
                               on the grounds of mistake or excusable neglect under NRCP 60(b)(1) and
                               [(
                                  any other reason justifying relier under NRCP 60(b)(6). The district court
                               granted JMI's motion, finding sufficient grounds for relief under both NRCP
                               60(b)(1) and (6).
                                                                   DISCUSSION
                               This court has jurisdiction over this appeal
                                              As a preliminary matter, JMI asserts that this court lacks
                               appellate jurisdiction over this matter, pointing to Estate of Adarns v.
                               Fallini, 132 Nev. 814, 816, 386 P.3d 621, 623 (2016), which determined that
      SUPREME COURT
              Of
           NEVADA
                                                                       3
      .1)) 1947A ..sfaik+


Yh.
                   Adergrall            14.7r- ;.1- •fi       y.
an order granting relief frorn fraud upon the court under NRCP 60(b)(3) was
not appealable. We take this opportunity to clarify that we have appellate
jurisdiction over orders granting an NRCP 60(b)(1) motion that was filed
more than 60 days after entry of a default judgment.
            This court has jurisdiction to consider an appeal only when
authorized by statute or court rule.      Taylor Constr. Co. v. Hilton Hotels

Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984). NRAP 3A(b)(8)
provides for appeals from "lal special order entered after final judgment,
excluding an order granting a motion to set aside a default judgment under
NRCP 60(b)(1) when the motion was filed and served within 60 days after
entry of the default judgment." (Emphasis added.) To be appealable, a
special order entered after final judgment "must be an order affecting the
rights of some party to the action, growing out of the judgment previously
entered . . . affecting rights incorporated in the judgment."      Guninz v.

Main.or, 118 Nev. 912, 914, 59 P.3d 1220, 1221 (2002).
            In 1978, NRAP 3A(b)1 was amended to exclude orders granting
NRCP 60(b)(1) motions made within 60 days after entry of a default
judgment from the ambit of appealable special orders. Before then, this
court regularly accepted appeals from orders setting aside judgments,
implicitly treating such orders as special orders entered after a final
judgment. See, e.g., Helitzer Advert., Inc. v. Seven Star Media Corp., 89 Nev.
411, 412, 514 P.2d 214, 214 (1973) (appeal from order setting aside);
Johnston, Inc. v. Weinstein, 88 Nev. 7, 9, 492 P.2d 616, 617 (1972) (same);



      'Special orders after final judgment were formerly addressed under
NRAP 3A(b)(2). The rule was renumbered as NRAP 3A(b)(8). See Yonker
Constr., lnc. U. Hultne, 126 Nev. 590, 592, 248 P.3d 313, 314 (2010) (noting
that NRAP 3A(b)(8) was formerly NRAP 3A(b)(2)).



                                      4
                      Blakeney v. Fremont Hotel, Inc., 77 Nev. 191, 193, 360 P.2d 1039, 1040
                      (1961) ([A]ppeal is from the order setting aside the entry of default and the
                      judgment."), Cicerchia v. Cicerchia, 77 Nev. 158, 159, 360 P.2d 839, 840
                      (1961) (same).
                                  In 2004, we confirmed in Lindblom v. Prime Hospital Corp.,
                      that lain order setting aside a default judgment is appealable as a special
                      order after judgment if the motion to set aside is made more than sixty days
                      after entry of the judgment." 120 Nev. 372, 374 n.1, 90 P.3d 1283, 1284 n.1
                      (2004). Subsequently, in Fallini, we concluded that an order granting
                      NRCP 60(b)(3) relief for fraud upon the court was interlocutory and not
                      appealable, having merged with the final judgment. 132 Nev. 814, 816, 386
                      P.3d 621, 623 (2016) (emphasis added). More recently, in Meisel u.
                      Archstone Investment Partners, LP, we cited NRAP 3A(b)(8) and Lindblom
                      in concluding that this court had jurisdiction over an appeal from a district
                      court order granting NRCP 60(b)(1) relief through a motion filed more than
                      6 months after the entry of judgment. See No. 68122, 2017 WL 4618618, at
                      *1 n.1 (Nev. Oct. 13, 2017) (Order of Reversal and Remand).
                                  While JMI contends that Fallini abrogated Lindblom, JMI
                      overlooks the fact that Fallini dealt only with the narrow instance where
                      the NRCP 60(b) motion was granted for fraud upon the court pursuant to
                      NRCP 60(b)(3). That is not the issue presented here and was not the issue
                      raised in Lindblom or Meisel. The sole issue here is this court's jurisdiction
                      over NRCP 60(b)(1) orders. And we see no reason to depart from our
                      previous decisions—Lindblom and Meisel—that specifically acknowledged
                      our appellate jurisdiction over orders granting NRCP 60(b)(1) motions filed
                      more than 60 days after the entry of judgment.



SUPREME COURT
        OF
     NEVADA
                                                            5
10) 1947A    erWfr,
             .
                            We now explicitly hold that all orders granting NRCP 60(b)(1)
                motions filed more than 60 days after entry of the judgment are appealable
                as special orders in accordance with Lindblom, Meisel, and the plain
                language of NRAP 3A(b)(8).2 See also Gumm, 118 Nev. at 914, 59 P.3d at
                1221. A contrary holding would render the 60-day exception in NRAP
                3A(b)(8) meaningless. Moreover, Nevada has a long-standing history of
                treating orders granting NRCP 60(b)(1) motions as special orders after final
                judgment, see generally Banks v. Heater, 95 Nev. 610, 600 P.2d 245 (1979)
                (impliedly determining the court's jurisdiction by reviewing the district
                court's NRCP 60(b)(1) order); Ogle v. Miller, 87 Nev. 573, 491 P.2d 40 (1971)
                (same), and this court in Fallini seemingly did not intend to overturn this
                long-standing practice.
                            Here, the district court's order granted a motion to set aside the
                default judgment filed and served over 60 days after entry of the default
                judgment, thus falling outside the exclusion in NRAP 3A(b)(8). Thus, this




                      2We   do not address our jurisdiction over orders granting relief under
                NRCP 60(b)(2)-(5) at this time, as that issue is not currently before the
                court. The court's jurisdiction over NRCP 60(b)(6) orders is also not at issue
                because, as discussed post, the underlying motion only supported a request
                for relief pursuant to NRCP 60(b)(1).

                      Likewise, we need not address our jurisdiction over orders granting
                NRCP 60(b) relief where the order has merged into the final judgment. See
                Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 897
                (9th Cir. 2001) (noting that "a party may appeal interlocutory orders after
                entry of final judgment because those orders merge into that final
                judgment"); see also Consol. Generator-Nev., Inc. v. Cummins Engine Co.,
                114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998) (noting that this court may
                review an interlocutory order in the context of an appeal from a final
                judgment).
SUPREME COURT
          OF
       NEVADA
                                                      6
Kt.   1947n
                court is authorized to consider Vargas's challenge to the order, and we must
                now turn to the merits of Vargas's appeal.
                The district court abused its discretion. in granting NRCP 60(b) relief
                            The district court has wide discretion to grant or deny a motion

                to set aside a judgment under NRCP 60(b), and its determination will not
                be disturbed on appeal absent an abuse of that discretion. See Cook v. C.:gook,
                112 Nev. 179, 181-82, 912 P.2d 264, 265 (1996). A district court may abuse

                its discretion in ruling on an NRCP 60(b)(1) motion if it disregards legal

                principles. Willard, 136 Nev. at 469, 469 P.3d at 179.
                            NRCP 60(b)(1) motion was untimely
                            Generally, an aggrieved party must seek relief under NRCP
                60(b) "within a reasonable time." NRCP 60(c)(1). However, a motion
                seeking relief under NRCP 60(b)(1) must be filed within 6 months of service
                of written notice of entry of the judgment. NRCP 60(c)(1.); see also Doan. v.
                Wilkerson, 130 Nev. 449, 454, 327 P.3d 498, 501 (2014) (providing that any
                NTRCP 60(b)(1) motion filed outside of 6 rnonths is untimely and must be
                denied), superseded by statute on other grounds as recognized in Kilgore v.
                Kilgore, 135 Nev. 357, 449 P.3d 843 (2019).
                            Here, JMI filed its motion to set aside the default judgment on
                October 27, 2020. This was more than 14 months after the notice of the
                entry of default judgrnent was served on August 6, 2019. Thus, because JMI
                filed its motion beyond the 6-month time limit, the district court abused its
                discretion in granting NRCP 60(b)(1) relief.
                      NRCP 60(b)(6) relief was unavailable
                            NRCP 60(b)(6) was added as part of the 2019 amendments to
                Rule 60 and permits a judgment to be set aside for "any other reason that
                justifies relief." The purpose of these amendments was to "generally
                conform [NRCP] 60 to FRCP 60, including incorporating FRCP 60(b)(6) as
SUPREME COURT
         OF
      NEVADA


01) I ,147A
                                                      7
                       [NRCP160(b)(6)." NRCP 60, Advisory Committee Note--2019 Amendment.
                       Because we have not yet had an opportunity to consider NRCP 60(b)(6),
                       which is identical to its federal analog, we look to federal cases for guidance.

                       See McClendon v. Collins, 132 Nev. 327, 330, 372 P.3d 492, 494 (20] 6)
                       (noting that the "fflederal cases interpreting the Federal Rules of Civil
                       Procedure are strong persuasive authority, because the Nevada Rules of
                       Civil Procedure are based in large part upon their federal counterparts"

                       (internal quotations omitted)); see also Byrd v. Byrd, 137 Nev., Adv. Op. 60,
                       501 P.3d 458, 462-63 (Ct. App. 2021) (finding NRCP 60(b)(6) relief was
                       unavailable where relief sounded in NRCP 60(b)(1) or NRCP (b)(3)).
                                   The United States Supreme Court has stated that FRCP
                       60(b)(6) relief is available only under "extraordinary circumstances."
                       Gonzalez v. Crosby, 545 U.S. 524. 535 (2005). FRCP 60(b)(6) was enacted
                       to go beyond the grounds for relief previously provided where justice so
                       requires. See 11 Charles Alan Wright, Arthur R. Miller & Mary K. Kane,
                       Federal Practice and Procedure § 2864 (3d ed. 2012). Implicitly. this means
                       a party cannot utilize FRCP 60(b)(6) for the relief provided by FRCP
                       60(b)(1)-(5). See Pioneer Inu. Servs. Co. v. Brunswick Assocs. Ltd. P'ship,
                       507 U.S. 380, 393 (1993) (explaining that FRCP 60(b)(6) and the other
                       subsections of FRCP 60(b) provide mutually exclusive grounds for relief);
                       Liljeberg v. Health Serus. Acquisition Corp., 486 U.S. 847, 863 n.11 (1988)
                       Cclause (6) and clauses (1) through (5) are mutually exclusive"); United
                       States u. Fernandez, 797 F.3d 315, 319 (5th Cir. 2015) C[I]f a motion was Of
                       a type that must be brought within a year, and that year passed without
                       filing, the inovant cannot resort to Rule 60(b)(6); rather, it finds . . . itself
                       without Rule 60(b) remedy altogether."); Lyon v. Agusta S.P.A., 252 F.3d
                       1078, 1088 (9th Cir. 2001) (time bar could not be avoided to pursue remedy

SUPREME      Coura
        OF

     NEVADA


101 1947A    411151,
              :
                                                              8
                under Rule 60(0(6) where relief under other provisions of Rule 60(b) was
                available, but not timely sought). As these authorities are sound, we see no
                reason to depart from the federal interpretation of FRCP 60(b)(6). Thus, we
                hold that relief may not be sought under NRCP 60(b)(6) when it would have
                been available under NRCP 60(b)(1)-(5). See Byrd, 137 Nev., Adv. Op. 60,
                501 P.3d 458, 462-63.
                             In this case, the relief JMI requested would have fallen under
                NRCP 60(b)(1) had it been timely sought.3 The district court recognized two
                bases for NRCP 60(b) relief: (1) Morales allegedly relied on the advice of his
                insurance agent, who told him that he would not face liability related to this
                matter because he did not own the subject property at the time of the
                underlying incident, and (2) Morales lacks knowledge of the procedural
                rules and has a significant language barrier. These bases for NRCP 60(b)
                relief would be available under NRCP 60(b)(1) as mistake or excusable
                neglect.• Thus, the district court abused its discretion when it granted relief
                for "any other reason" under NRCP 60(b)(6), as JMI's grounds for seeking
                relief were available to it under NRCP 60(b)(1) but JMI failed to timely file
                an NRCP 60(b)(1) motion.4
                                               CONCLUSION
                             First, we clarify -that NRAP 3A(b)(8) provides this court with
                appellate jurisdiction over orders granting NRCP 60(b)(1) relief when the
                motion is filed more than 60 days after the judgment. Second, we adopt the

                      3 NRCP   60(b)(1) provides that a district "court may relieve a party or
                its legal representative from a final judgment, order, or proceeding based
                on a finding of "mistake, inadvertence, surprise, or excusable neglect."

                      4 Tothe extent. Vargas challenges the timeliness of JM1's NRCP
                60(b)(6) motion, we need not. reach this issue because the motion was not
                properly seeking relief under NRCP 60(b)(6).
SUPREME COURT
        OF
     NEVAOA


40) I947A
                                                      9
                federal approach and conclude that NRCP 60(b)(6)'s "any other reason
                justifying relief provision is mutually exclusive with the provisions
                outlined in NRCP 60(b)(1)-(5). Importantly, NRCP 60(b)(6) may not be used
                as a subterfuge to circumvent the time limits that apply to a request for
                relief based on NRCP 60(b)(1). Accordingly, we conclude that the district
                court abused its discretion when granting JMI relief, and we reverse the
                district court's order and remand this matter for proceedings consistent
                with this opinion.




                                                  Herndon



                We concur:




                Hardesty


                           Ale.Q5CA-S9     , J.
                Stiglich




SUPREME COURT
     OF
   NEVADA
                                                    10